          Case1:17-cv-08528-PGG-JLC
         Case  1:17-cv-08528-PGG-JLC Document
                                      Document5964 Filed
                                                    Filed04/18/19
                                                          05/01/19 Page
                                                                    Page1 1ofof3 3

   SQUIRE(>                                                                           Squire Patton Boggs (US) LLP
                                                                                      2000 Huntington Center
                                                                                      41 South High Street
   PATTON BOGGS                                                                       Columbus, Ohio 43215

                                                                                      O +1 614 365 2700
                                                                                      F +l 614 365 2499
                                                                                      squirepattonboggs.com

                                                                                     Aneca E. Lasley
                                                                                     T + 1 614 365 2830
                                                                                     aneca.lasley@squirepb.com



                                                       April 18, 2019                    MEMO ENDORSED.·,.
                                                                             'ft ~ A l ) · ~ ~ .
::::::::: ::,E:.:::::CSJMILE
United States District Court                                             ~
                                                                              ~~
                                                                               h
                                                                                 1;[_/;j_¼     OAmM~· 1
Southern District of New York                                                                  - ~~- ~-J. DAI J\ - - ~
                                                                                              ~ /--wvt..r'<-'-' /~~
40 Foley Square, Room 2204                                               .AJ!-1-    ~              .     -t. ~ Qff                     .,
New York, New York 10007
Phone: (212) 805-0224
Fax:(212)805-7986                                                              "-
                                                                                           ·-+-,,c.~,-~~lP.
                                                                            -:· .... v i ~ ~ - ~
                                                                            ~T
                                                                                          l ....
                                                                                                      ~l.)lJl,c-JPI • -            ,

                                                                               t>}Gt-    j'"V, ""t      i!)O   v~O~ ~
          Re: Thor 680 Madison Ave LLCv. Qatar Luxury Group S.P.C., et al., 1:17-cv-    ~ hS&IYA-,..,
             08528 U.S.D.C., Southern District of New York (Foley Squar              b Us o.J.
                                                                    Pawl G Gardep e, · ·
Dear Judge Gardephe:                                                -. . .                  %/q                            ~~/
        On behalf of Defendant Qatar Luxury Group S.P.C. ("QLG"), we write to notify the Court
that QLG hereby withdraws its letter-motion for a conference seeking leave to file a motion for
judgment on the pleadings (Docket# 45) and its opposition to plaintiffs letter seeking leave to
amend the complaint. (Docket# 48.) This withdrawal is without prejudice to QLG advancing the
same arguments in a post-discovery dispositive motion, and does not constitute an abandonment
of any argument or contention set forth in the letters. The parties will submit a separate stipulation
permitting Thor to file its Second Amended Complaint.

         Following the parties' telephonic discovery dispute conference with Judge Cott on April 2,
2019, the parties have conferred regarding the discovery ordered following the conference.
Plaintiff Thor 680 Madison Ave LLC ("Thor") has produced the ordered documents, and discovery
is now closed. Based on Judge Catt's order and the rationale for streamlining the issues in this
litigation set forth in the parties' proposed joint stipulation extending and altering the remaining
deadlines in this case (Docket# 55), the parties respectfully propose the following schedule for
the Court's consideration.




47 Offices in 21 Countries

Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a
number of separate legal entities.

Please visit squirepattonboggs.com for more information.
       Case
        Case1:17-cv-08528-PGG-JLC
             1:17-cv-08528-PGG-JLC Document
                                    Document59
                                             64 Filed
                                                 Filed04/18/19
                                                       05/01/19 Page
                                                                 Page22ofof33
The Honorable Paul G. Gardephe
Page 2


                                  Event                          Requested Date

                Motions for summary judgment by each               May 20, 2019
                               party

                         Oppositions to motions                    June 20, 2019

                         Replies to oppositions                     July 2, 2019

                   Party-proponent expert disclosures         60 days after summary
                                                              judgment motions are
                                                                     decided

                   Party-opponent expert disclosures            45 days after party-
                                                                 proponent expert
                                                                    disclosures

                       Complete expert discovery                30 days after party-
                                                                 opponent expert
                                                                    disclosures


        On April 17, 2019, Judge Cott issued an order directing the parties to explain why this
letter was not filed by April 9, 2019, per his April 2 order.

        On April 8, 2019, Thor provided QLG with a newly amended complaint that differed from
the draft that was the subject of its January 25, 2019 letter-motion to amend the complaint. The
parties were negotiating the terms of the stipulation allowing Thor to file its Second Amended
Complaint, reaching agreement on April 17, 2019 (before the issuance of the order requiring the
parties to explain the reasons for the delay in filing this letter). During this time, the parties were
negotiating the proposed deadlines included in this letter.

       The parties apologize for this delay, which was not intended as disrespect or disregard for
Judge Cott, Judge Cott's order, or Your Honor.


 Dated:    April 18, 2019                           Respectfully submitted,

                                                    SQUIRE PATTON BOGGS (US) LLP

                                                    Isl Aneca E. Lasley
                                                    Aneca E. Lasley
                                                    Christopher F. Haas
                                                    Squire Patton Boggs (US) LLP
                                                    2000 Huntington Center
                                                    41 South High Street
      Case
      Case1:17-cv-08528-PGG-JLC
           1:17-cv-08528-PGG-JLC Document
                                 Document 59
                                          64 Filed
                                             Filed 04/18/19
                                                   05/01/19 Page
                                                            Page 33 of
                                                                    of 33
The Honorable Paul G. Gardephe
Page 3


                                             Columbus, OH 43215
                                             Telephone: 614-365-2700
                                             Facsimile: 614-365-2499
                                             Email: aneca.lasley@squirepb.com
                                             Email: christopher .haas@squirepb.com

                                             Attorneys for Defendant Qatar Luxury Group,
                                             S.P.C.

                                             Isl Joseph Lee Matalon (with consent)
                                             Joseph Lee Matalon
                                             450 Seventh Avenue, 33rd Floor
                                             New York, New York 10123


                                             Attorney for Plaintiff Thor 680 Madison Ave
                                             LLC


cc:   All counsel of record via ECF notice
